Case: 4:20-cv-00120-SPM Doc. #: 1 Filed: 01/25/20 Page: 1 of 3 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

CAROLINE VEMULAPALLI,
Plaintiff, Case No.: 4:20-cv-120

Removed from St. Louis City Circuit Court
Case No.: 1922-CC12285

Vv.

TARGET CORPORATION,
JURY TRIAL REQUESTED

Defendant.
NOTICE OF REMOVAL

COMES NOW Defendant, TARGET CORPORATION, by and through its attorneys,
BETH C. BOGGS and BOGGS, AVELLINO, LACH & BOGGS, L.L.C., pursuant to 28
U.S.C. § 1441 and 28 U.S.C. § 1446, and for its Notice of Removal, states to the Court as
follows:

‘Ls This action entitled Caroline Vemulapalli_v. Target Corporation was
commenced in the Circuit Court of the City of St. Louis on or about December 19, 2019.

2: The attached Petition for Damages was served upon Target Corporation on
December 26, 2019.

3: Plaintiff is a resident of the State of Missouri, living in the City of St. Louis.
See Petition, { 1.

4. Defendant, Target Corporation, is a corporation organized under the laws of
the State of Minnesota, with its principal place of business in Minneapolis, Minnesota.

Therefore, Target Corporation is a citizen of the State of Minnesota.

Case No.: 4:20-cv-120 Page 1 of 3
Case: 4:20-cv-00120-SPM Doc. #: 1 Filed: 01/25/20 Page: 2 of 3 PagelD #: 2

5. Defendant asserts that complete diversity exists, as Defendant is a citizen of
the State of Minnesota, for purposes of federal jurisdiction, and has its principal place of
business in the State of Minnesota, and the Plaintiff is a citizen and resident of the State of
Missouri. See 28 U.S.C. § 1332(c)(1).

6. This is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. § 1332, in that the matter in controversy, exclusive of interest and
costs, exceeds the sum of $75,000.00 and is between citizens of different states. Plaintiff
claims injury from a sign falling upon her at the store. She claims that she has suffered
injuries to her foot, toe, and nail, and well as mental anguish, fright and shock, denial of
social pleasure and enjoyment, embarrassment, humiliation, and/or mortification, and past
and future medical expenses and wage loss. She is also claiming disability. See Plaintiff's
Petition, § 13. Plaintiff's counsel has claimed that Plaintiff has suffered nerve damage as a
result of the injury to her foot.

A Copies of all processes, pleadings, Orders, records and proceedings in the
City of St. Louis are attached to this Notice of Removal.

8. Defendant has filed this Notice of Removal within thirty (30) days after the
service of the Petition, from which it was first ascertained that this case was removable.

WHEREFORE, Defendant, Target Corporation, respectfully requests that this Court
acknowledge jurisdiction over this action and allow removal thereto to this Court for

determination of all issues involved herein.

Case No.: 4:20-cv-120 Page 2 of 3
Case: 4:20-cv-00120-SPM Doc. #: 1 Filed: 01/25/20 Page: 3 of 3 PagelD #: 3

By:

Respectfully submitted,

TARGET CORPORATION

/s/Beth C. Boggs
Beth C. Boggs, #43089
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendant

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the U.S. District Court, Eastern District
of Missouri, by using the Court’s CM/ECF Electronic Filing System this 25th day of January,
2020, with an electronic copy to be served upon the following:

Matthew Ndonwi, #70273
NDONWI LAW LLC

4021 Laclede Ave., #56578
St. Louis, MO 63156

(314) 762-0110 — Telephone
mndonwi@ndonwilaw.com
Attorney for Plaintiff

Case No.: 4:20-cv-120

Z:\LOK_data\2200\019\Notice of Removal.docx\BCB\tg

Page 3 of 3
